NO. 07-01-0342-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                   MARCH 20, 2002

                         ______________________________


                      BRITE TRUCKING CO., INC., APPELLANT

                                           V.

            ELDON MARTIN D/B/A MARTIN CONSTRUCTION, APPELLEE


                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2000-509,664; HONORABLE WELDON KIRK, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      On August 16, 2001, a copy of a Notice of Appeal from a Judgment in Cause No.

200-509,664 in the 72nd District Court of Lubbock County, Texas, was filed with the clerk

of this court. The Judgment was signed on May 30, 2001.


      On November 19, 2001, the trial court clerk’s record was filed with the clerk of this

court. On November 20, 2001, the reporter’s record was filed with the clerk of this court.
       By letter dated February 5, 2002, counsel for appellant was advised that neither

appellant’s brief nor a motion to extend time for filing the brief had been filed and that

unless a response reasonably explaining the failure to file the brief and a showing that

appellee had not been significantly injured by such failure was received by February 18,

2002, the appeal would be subject to dismissal. No response has been received to the

letter of February 18, 2002. Neither appellant’s brief nor a motion to extend time for filing

the brief have been filed.


       This appeal is dismissed. TEX . R. APP . P. 38.8(a)(1). Costs are taxed to appellant.

TEX . R. APP . P. 43.4.




                                                                Per Curiam


Do not publish.




                                             2